Name: Council Implementing Decision (CFSP) 2018/168 of 2 February 2018 implementing Decision (CFSP) 2015/740 concerning restrictive measures in view of the situation in South Sudan
 Type: Decision_IMPL
 Subject Matter: Africa;  international affairs;  civil law
 Date Published: 2018-02-03

 3.2.2018 EN Official Journal of the European Union L 31/86 COUNCIL IMPLEMENTING DECISION (CFSP) 2018/168 of 2 February 2018 implementing Decision (CFSP) 2015/740 concerning restrictive measures in view of the situation in South Sudan THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision (CFSP) 2015/740 of 7 May 2015 concerning restrictive measures in view of the situation in South Sudan and repealing Decision 2014/449/CFSP (1), and in particular Article 9(2) thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 7 May 2015, the Council adopted Decision (CFSP) 2015/740. (2) In view of the ever deteriorating humanitarian and security situation in South Sudan, and considering the lack of commitment by some actors to the peace process, as exemplified by repeated violations of the Cessation of Hostilities agreement signed on 21 December 2017, three persons should be added to the list of persons and entities subject to restrictive measures in Annex II to Decision (CFSP) 2015/740. (3) Annex II to Decision (CFSP) 2015/740 should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Annex II to Decision (CFSP) 2015/740 is hereby amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 2 February 2018. For the Council The President E. ZAHARIEVA (1) OJ L 117, 8.5.2015, p. 52. ANNEX The following persons are added to the list set out in Annex II to Decision (CFSP) 2015/740: Name Identifying information Reasons Date of listing 1. Paul Malong DoB: 2 January 1962; 12 April 1960; 4 December 1960; 30 January 1960. PoB: Malualkon, Sudan; Malualkon, South Sudan; Warawar, Sudan; Warawar, South Sudan. Paul Malong was Chief of the General Staff of the SPLA (Sudan People's Liberation Army) until May 2017. Although he has been removed from his position, he remains a highly influential figure as he commands control of several militia, has loyalties within the SPLA and has a large patronage network. His influence is also demonstrated by the facts that in October 2017 senior officers (including Lt. Col. Chan Garang) attempted to forcefully free Malong from house arrest; in January 2018, President Kiir accused Malong of mobilising for war. Malong also commanded troops that committed serious violations of human rights, including the targeting and killing of civilians and extensive destruction of villages. 3.2.2018 2. Michael Makuei Leuth DoB: 1947. PoB: Bor, South Sudan; Bor, Sudan. Michael Makuei Leuth has held the position of Minister for Information and Broadcasting since 2013 and has been the public spokesman for the government delegation to the Intergovernmental Authority on Development (IGAD) peace talks. Makuei has obstructed the political process in South Sudan, in particular by obstructing the implementation of the Agreement on the Resolution of the Conflict in South Sudan (ARCSS) of August 2015 through inflammatory public statements and obstructing the work of the ARCSS Joint Monitoring Evaluation Committee and the establishment of the ARCSS Transitional Justice Institutions. He has also obstructed the operations of the UN's Regional Protection Force (RPF). Makuei is also responsible for serious violations of human rights, including restrictions on freedom of expression. 3.2.2018 3. Malek Reuben Riak Position: Lieutenant General. DoB: 1 Jan 1960. PoB: Yei, South Sudan. Malek Reuben Riak has served as Deputy Chief of Defence Staff and Inspector General of the government's army since May 2017. Prior to that, he served as Deputy Chief of Staff of the SPLA for Training (March 2016 - May 2017), and Deputy Chief of the SPLA (January 2013 - March 2016). As Deputy Chief of Defence Staff, he played a key role in procuring weapons for the army. Malek Reuben Riak was identified by the UN Panel of Experts as a senior official responsible for planning and overseeing the execution of the government offensive in Unity state in April 2015. Serious human rights violations were committed, which included the systematic destruction of villages and infrastructure, the forced displacement of the local population, the indiscriminate killing and torturing of civilians, the widespread use of sexual violence, including against the elderly and children, and the abduction and recruitment of children as soldiers. This offensive, in the context of the ongoing peace talks between the government and the opposition, has obstructed the political process by acts of violence. 3.2.2018